Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 07/20/2022.  As directed by the amendment: claims 1-9, 11-13 and 21-27 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Current claim 1 is replaced by the following claim:
A method of using a delivery device to provide one or more implant guide conduits, comprising: 
adjusting a delivery device into a flattened configuration while in a sterile field, wherein the delivery device in the flattened configuration comprises a flexible main body including a first tapered section terminating at a first end opening, an intermediate section adjacent to the first tapered section opposite from the first end opening and including a first and second lateral edges extending perpendicular to the first end opening, and a second tapered section adjacent to the intermediate section opposite from the first tapered section and terminating at a second end opening that is equally sized with 
after said adjusting, separating the delivery device into at least a first delivery device portion and a second delivery device portion having a same shape as the first delivery device portion;
expanding the first delivery device portion to an open configuration to provide an implant guide conduit;
pouring an implant from a sterile container and sterile solution into a cavity of the implant guide conduit such that the implant is retained in the cavity, wherein the implant comprises a prosthetic implant selected from a group consisting of a breast implant, gluteal implant, calf implant, pectoral implant, and facial implant; and
manipulating an exterior of the implant guide conduit to compress the implant so that the implant dispenses through the first or second end opening of the implant guide conduit and into a targeted site.
 
Paragraph 0039 of the specification filed 11/05/2021 is replaced by the following paragraph:
In an example embodiment, an edge 227a of tapered section 227 defines an angle α relative to an edge 226a of rectangular section 226.  (As shown in FIG. 2, for example, the edge 226a of rectangular section 226 may extend perpendicular to the ends 229a, 229b.)  A larger angle α can provide a relatively shallower taper and/or a relatively longer tapered section 227, and a smaller angle α can provide a relatively steeper transition and/or a shorter tapered section 227.  In various example embodiments, angle α is between 110° and 170°, 130° and 160°, or about 150°.  Alternatively or additionally, an edge 227b of tapered section 227 defines an angle β relative to an edge 226b of rectangular section 226.  (Also as shown in FIG. 2, for example, the edge 226b of rectangular section 226 may extend perpendicular to the ends 229a, 229b.)  In an example embodiment, edges 227b and 226b are colinear, such that angle β is 180.°  In such embodiments, the tapered section 227 includes a tapered edge 227a that is opposite from a non-tapered edge 227b.  The device can be expanded to define a non-symmetrical tapered delivery conduit.  In alternative example embodiments, angle β is between 110° and 170°, 130° and 160°, or about 150°.  

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Hawkins on 08/02/2022.  
REASONS FOR ALLOWANCE
Claims 1-9, 11-13 and 21-27 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Regardign claim 1, the closest prior art of record of Ejeblad (2010/0278460) and Winn (10939985) fail to disclose an implant delivery device having a body with a first and second tapered sections with first and second end openings that are equally sized.  Ejeblad is not directed to an implant delivery device and fails to disclose ends that have pre-existing openings to dispense the implant.  Winn is directed to an implant delivery device but fails to disclose the tapered sections and openings as required by claim 1.  Regarding claim 25, Ejeblad and Winn fail to disclose an intermediate section where the separating of the delivery device comprises cutting the main body along a midline positioned along the central lateral axis of the intermediate section extending midway between the first tapered section and the second tapered section.  Therefore, claims 1-9, 11-13 and 21-27 have not been found anticipated by or obvious over any prior art including the closest prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774